      Case 2:19-cv-05862-ROS Document 109 Filed 09/03/21 Page 1 of 3



 1   WO
 2
 3
 4
 5
 6                          IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9   Benny David Gibson,                               No. CV-19-05862-PHX-ROS
10                 Petitioner,                         ORDER
11   v.
12   David Shinn, et al.,
13                 Respondents.
14
15          Magistrate Judge James F. Metcalf issued a Report and Recommendation
16   (“R&R”) recommending the petition for writ of habeas corpus be dismissed with
17   prejudice based on Petitioner’s failure to exhaust his state court remedies. (Doc. 99).
18   Petitioner filed objections arguing, among other things, that “ignoring” his claim “will
19   result in a fundamental miscarriage of justice.” (Doc. 103 at 3). Because the R&R
20   accurately recounts the facts and law, it will be adopted in full.
21          In 2018, the Maricopa County Superior Court determined Petitioner violated his
22   probation. As a result, Petitioner was sentenced to a ten-year prison term. Petitioner
23   pursued a direct appeal but the Arizona Court of Appeals rejected Petitioner’s claims.
24   Petitioner also filed a petition for post-conviction relief with the trial court but the trial
25   court rejected all of his claims. Petitioner then filed his federal habeas petition. The
26   Court interpreted the petition as raising a single claim for relief based on Petitioner’s
27   claim that “his Fifth, Eighth, and Fourteenth Amendment rights were violated because the
28   state court did not have jurisdiction, his conviction was obtained under an
      Case 2:19-cv-05862-ROS Document 109 Filed 09/03/21 Page 2 of 3



 1   unconstitutional statute, and his sentences were imposed without statutory authorization.”
 2   (Doc. 16 at 2).
 3          After reviewing Petitioner’s state-court filings, the R&R reasons the various
 4   claims raised by Petitioner in his direct appeal proceedings “are not the same statutory
 5   and jurisdictional claims raised in this [federal] habeas petition.” (Doc. 99 at 8). And the
 6   “statutory and jurisdictional challenges” raised in the direct appeal proceedings in the
 7   petition for review to the Arizona Supreme Court were not presented as “federal
 8   constitutional claims.” (Doc. 99 at 8). Similarly, there is no indication Petitioner raised
 9   any claims to the Arizona Court of Appeals in his post-conviction relief proceedings.
10   (Doc. 99 at 9). Thus, the R&R concludes Petitioner has not established “he properly
11   exhausted his state remedies” on the claim he now seeks to pursue in federal court. (Doc.
12   99 at 9). The R&R also concludes there is no basis to excuse Petitioner’s failure to
13   exhaust. (Doc. 99 at 14). Petitioner objects to the R&R but he does not clearly address
14   the procedural default issue.
15          Petitioner objects to the R&R’s recital of the background information as “copied
16   virtually verbatim from the state’s answer.” (Doc. 103 at 1).         Petitioner does not,
17   however, identify any inaccuracies in the background information.           Petitioner then
18   presents arguments that presumably are aimed at the merits of his claim. According to
19   Petitioner, Arizona law does not allow “a prison term” when there is only a “technical
20   probation violation” at issue. (Doc. 103 at 2). Petitioner also argues his revocation
21   proceedings should have been held in “probation court” instead of “criminal court.”
22   (Doc. 103 at 2). These arguments do not give any reason to doubt the R&R’s conclusion
23   that Petitioner failed to raise in state court the claim he is now seeking to pursue in
24   federal court.
25          In addition, Petitioner has not presented any basis to excuse his failure to exhaust
26   his state remedies. Petitioner argues not excusing his failure will result in a fundamental
27   miscarriage of justice. There is a “fundamental miscarriage of justice” exception that can
28   excuse a failure to exhaust. That exception, however, “allows federal courts to excuse


                                                -2-
      Case 2:19-cv-05862-ROS Document 109 Filed 09/03/21 Page 3 of 3



 1   procedural default in the truly deserving habeas petition where there is a showing of
 2   actual innocence.” Gage v. Chappell, 793 F.3d 1159, 1167 (9th Cir. 2015). Here,
 3   Petitioner has not made a convincing showing of actual innocence. In fact, there is no
 4   question Petitioner violated his probation. The R&R will be adopted in full.
 5          Accordingly,
 6          IT IS ORDERED the Report and Recommendation (Doc. 99) is ADOPTED IN
 7   FULL.    The Petition for Writ of Habeas Corpus (Doc. 1) is DISMISSED WITH
 8   PREJUDICE.
 9          IT IS FURTHER ORDERED the Motion to Strike (Doc. 108) is DENIED AS
10   MOOT.
11          IT IS FURTHER ORDERED a Certificate of Appealability is DENIED because
12   dismissal of the petition is justified by a procedural bar and jurists of reason would not
13   find the procedural ruling debatable.
14          Dated this 2nd day of September, 2021.
15
16
17                                                     Honorable Roslyn O. Silver
18                                                     Senior United States District Judge

19
20
21
22
23
24
25
26
27
28


                                               -3-
